Name: Commission Regulation (EC) No 2534/97 of 16 December 1997 on the issuing of import licences for bananas under the tariff quota for the first quarter of 1998 and on the submission of new applications (Text with EEA relevance)
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  economic geography;  plant product
 Date Published: nan

 17 . 12 . 97 I ENT I Official Journal of the European Communities L 346/75 COMMISSION REGULATION (EC) No 2534/97 of 16 December 1997 on the issuing of import licences for bananas under the tariff quota for the first quarter of 1998 and on the submission of new applications (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Regula ­ tion (EC) No 3290/94 (2), and in particular Article 20 thereof, tariff quota are laid down for the first quarter of 1998 in Commission Regulation (EC) No 2318/97 (7); Whereas in the case of the quantities covered by licence applications that are either less than or not significantly more than the indicative quantities fixed for the quarter in question , licences are issued for the quantities applied for; whereas, however, for certain origins, the quantities applied for considerably exceed the indicative quantities or the percentages set out in the Annex to Regulation (EC) No 478/95; whereas, therefore , a reduction percent ­ age should be set to be applied under the aforementioned conditions to licence applications for the origin or origins involved and category of licence in question ; Whereas, the maximum quantity for which licence ap ­ plications may still be submitted should be set taking account of the indicative quantities fixed by Regulation (EC) No 2318/97 and the applications accepted at the end of the application period running from 1 to 7 December 1997; Whereas this Regulation should apply immediately to permit licences to be issued as quickly as possible ; Whereas the Management Committee for Bananas has not issued an opinion within the time limit laid down by its chairman, Whereas Commission Regulation (EEC) No 1442/93 (3), as last amended by Regulation (EC) No 1409/96 (4), lays down detailed rules for the application of the arrange ­ ments for importing bananas into the Community; whereas Commission Regulation (EC) No 478/95 (*), as amended by Regulation (EC) No 702/95 (6), lays down additional rules for the application of the tariff quota arrangements laid down in Articles 18 and 19 of Regula ­ tion (EEC) No 404/93 ; HAS ADOPTED THIS REGULATION: Whereas Article 9 (3 ) of Regulation (EEC) No 1442/93 lays down that, where , in the case of a given quarter and a given origin , for a country or group of countries referred to in Annex I to Regulation (EC) No 478/95, the quanti ­ ties covered by import licence applications from one or more of the categories of operators appreciably exceed the indicative quantity fixed, a reduction percentage to be applied to applications shall be set; whereas, however, that provision does not apply to category C licence applica ­ tions nor to category A and B applications relating to a quantity of 150 tonnes or less, provided that the total quantity covered by the category A and B applications does not exceed, for a given origin , 15 % of the total of the quantities applied for; Article 1 Import licences shall be issued under the tariff quota for the import of bananas, provided for in Articles 18 and 19 of Regulation (EEC) No 404/93 , for the first quarter of 1998 : 1 . for the quantity indicated in the licence application : (a) multiplied, in the case of the origin 'Costa Rica', by the reduction coefficient of 0,6628 for category B licence applications, excluding applications relating to a quantity of 150 tonnes or less; Whereas, pursuant to Article 9 ( 1 ) of Regulation (EEC) No 1442/93 , the indicative quantities for import under the ( ¢) OJ L 47, 25 . 2. 1993, p . 1 . ( 2) OJ L 349 , 31 . 12 . 1994, p . 105 . (  ') OJ L 142, 12. 6 . 1993 , p . 6 . (*) OJ L 181 , 20 . 7. 1996, p . 13 . (5) OJ L 49, 4 . 3 . 1995, p. 13 . V) OJ L 71 , 31 . 3 . 1995, p . 84 . o OJ L 321 , 22 . 11 . 1997, p . 26 . L 346/76 [ EN Official Journal of the European Communities 17 . 12. 97 (b) multiplied , in the case of the origin 'Others , by the reduction coefficient of 0,5239 for categories A and B licence applications, excluding applications relating to a quantity of 150 tonnes or less; (c ) multiplied , in the case of the origin 'Colombia', by the reduction coefficient of 0,7936 for category B licence applications, excluding applications relating to a quantity of 150 tonnes or less; 2 . for the quantity indicated in the licence application , in the case of an origin other than those referred to in point 1 above ; 3 . for the quantity indicated in the application , in the case of category C licences . Article 2 The quantities for which licence applications may still be lodged in respect of the first quarter of 1998 are laid down in the Annex hereto . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1997 . For the Commission Franz FISCHLER Member of the Commission 17. 12 . 97 EN Official Journal of the European Communities L 346/77 ANNEX (tonnes) Quantities available for new requests COLOMBIA  Category A 86 378,568 COSTA RICA  Category A 84 731,867  Category B 6 732,000 VENEZUELA 12311,415 DOMINICAN REPUBLIC 14 617,582 BELIZE 5 100,000 CAMEROON 2 550,000 CÃ TE D'IVOIRE 1 625,846 Other ACP 1 623,609